Exhibit 10.1

 

SA PKTR<."> HYPERDYNAMICS OTCQX:HD\"H THIRD AMENDMENT TO THE HYDROCARBONS
PRODUCTION SHARING CONTRACT Between the Republic of Guinea, represented by Mr.
Diakaria Koulibaly, General Director of the Office National des Petroles
("ONAP"), situated in Commandayah-Miniere, Dixinn, Conakry, Republic of Guinea,
hereinafter referred to as the "Government" (provided however that where
applicable law grants the National Petroleum Office the necessary authority, the
term Government as used in the present Contract shall mean and include the
National Petroleum Office), of the one part, And SCS Corporation Ltd., ("SCS") a
company registered and incorporated in the Cayman Island and a wholly owned
subsidiary of Hyperdynamics Corporation, a company incorporated in Delaware,
United States of America with its registered offices at 12012 Wickchester Lane,
Suite 475, Houston Texas, 77079, United States of America, represented by Mr.
Ray Leonard, president and chief executive officer; And South Atlantic Petroleum
Limited, ("SAPETRO") a company registered and incorporated in the Federal
Republic of Nigeria, with its registered address at 11th and 12th Floors, South
Atlantic Petroleum Towers, 1 Adeola Odeku Street, Victoria Island, Lagos,
Federal Republic of Nigeria, and represented by Dale Rollins, managing director;
(SCS and SAPETRO being hereinafter referred to as the "Contractors") of the
other part. (The Government and the Contractors being hereinafter referred to as
the "Parties"). Capitalized terms used in this Third Amendment shall have the
meaning ascribed to them in this Third Amendment and capitalized terms used in
this Third Amendment not defined in this Third Amendment shall have the meaning
ascribed to them in the Original PSC and the amendments thereto. WITNESSETH
Whereas on 22 September 2006, a hydrocarbons production sharing contract (the
"Original PSC'') was signed between the Government and SCS; Whereas, pursuant to
Arrete No. 0925 dated 21 April 2010, the Government approved the assignment of a
23% participating interest in the Original PSC by SCS to Dana Petroleum (E&P)
Limited ("Dana"); Whereas, pursuant to Decree No. 71 dated 10 May 2010, the
Government approved the Original PSC, the pt Amendment to the Original PSC dated
25 March 2010 (the "Amendment No.1 to the Original PSC") and the assignment of a
23% participating interest in the Contract by SCS to Dana; ·. 1 /

GRAPHIC [g118463kgi001.gif]

 


HYPERDYNAMICS Whereas, pursuant to Arrete No. 10629 dated 27 December 2012, the
Government approved the assignment of a 40% participating interest in the
Contract by SCS to Tullow Guinea Ltd. ("Tullow"); Whereas, on 16 July 2016, SCS
formally requested to the Government a one-year extension to the Second
Exploration Period until21 September 2017; Whereas, pursuant to a Settlement and
Release Agreement dated 15 August 2016, SCS assumed all of the rights and
obligations under the Contract, and Tullow and Dana officially withdrew from the
Contract; Whereas the Government and SCS agreed to a non-binding Memorandum of
Understanding on 19 August 2016, outlining the key terms of the one-year
Extension Period until 21 September 2017; Whereas on 14 September 2016, the
Government and SCS executed the Second Amendment to the Hydrocarbons Production
Sharing Contract (the "Second Amendment"); Whereas, pursuant to Decree No. 275
dated 21 September 2016, the Second Amendment was approved; Whereas SCS did not
provide a Security Instrument in the amount of US$ 5 million by January 21, 2017
as required under Section 4.7(c) of the Contract; Whereas, by Letter dated 23
January 2017, SCS requested an extension of the time limit for providing a
Security Instrument in the amount of US$ 5 million in accordance with Section
4.7(c) of the Contract; Whereas, by Letter dated 24 January 2017, from the
General Director of the ONAP, the Government granted said extension until20
February 2017; Whereas, by Letter dated 1 March 2017, from the General Director
of the ONAP addressed to SCS, the Government put SCS on notice that it was in
default of its obligation to provide a Security Instrument in the amount of
US$ 5 million in accordance with Section 4.7(c) of the Contract, and reserving
the Government's rights under the Contract; Whereas, on 10 March 2017, the
Government, represented by ONAP, SCS and SAPETRO executed a Tri-party memorandum
setting forth certain objectives relating to execution of agreements between SCS
and SAPETRO for the acquisition of a portion of SCS's interest in the Contract
by SAPETRO (the "SAPETRO Transaction Agreements"), the drilling of the Extension
Well, with an effective start date no later than 30 May 2017, the provision of
the Security Instrument by SAPETRO, and the amendment of the Contract to provide
certain assurances to SCS and SAPETRO; Whereas, on 30 March 2017, SCS and
SAPETRO executed the SAPETRO Transaction Agreements listed in Appendix A to this
Third Amendment, which provide for the acquisition by SAPETRO of a 50% of the
Contractor's interest in the Contract; Whereas the Parties now hereby agree to
further amend the Contract in order to: 1. Record and confirm the approval by
the Government, of the assignment by SCS to SAPETRO of a 50% ofSCS's interest in
the Contract; 2. Confirm the validity of the rights and participating interest
of the Contractors to and under the Contract; /b \0 .. .

GRAPHIC [g118463kgi002.gif]

 


- ---- SAJ>:ETR<> HYPERDYNAMICS OTCOJC:HOVH Confirm that drilling operations in
relation to the Extension Well shall start no later than 30 May 2017; and 3. 4.
Clarify the provisions relating to the provision of the Security Instrument by
SCS and SAPETRO; Whereas, subject to the provisions set out hereinafter, all the
conditions and provisions of the Contract (as amended, replaced by novation or
subsequently added to) shall remain unchanged and in force; The Parties have
negotiated and entered into this Third Amendment to the Contract (the "Third
Amendment"). Ratification: 1. The Government hereby ratifies and confirms by the
present Third Amendment clear and unequivocal title to the Contractors to the
Contract. The Government undertakes that it shall not terminate, revoke,
restrict, rescind or limit the Contract, or the rights of the Contractors to
conduct Petroleum Operations pursuant to the Contract, based on the failure of
SCS to have provided the Security Instruments as required by Sections 4.7(b) and
(c) of the Contract, as added per the Second Amendment and as extended by Letter
dated 24 January 2017, subject to performance by SCS and SAPETRO of their
obligations under this Third Amendment. The Government further undertakes that
it shall not terminate, revoke, restrict, rescind or limit the Contract, or the
rights of the Contractors to conduct Petroleum Operations pursuant to the
Contract, based on non-compliance by SCS with the provisions of Section 4.7(a)
of the Contract, as added per the Second Amendment. 2. As of the date hereof,
Contractors confirm (i) the accuracy of the representations, and (ii) compliance
with the covenants set forth in Section 3 of the Second Amendment. 3. The
Parties hereby confirm and consent by the present Third Amendment to the
assignment by SCS to SAPETRO of an undivided 50% of the SCS's interest in the
Contract. As a result of such assignment, the rights and obligations of the
Contractors, to the Contract and the interest of the Contractors on the date of
this Third Amendment hereof is, subject to the provisions of Section 23.3 of the
Contract, the following: SCS Corporation Ltd.: SAPETRO 50% 50% The Parties
confirm that SCS is designated as Operator. 4. "Article 1: Definition" is
amended as follows: Delete and Replace Section 1.6 -Contract. with the
following: "1.6 "Contract" means the Original PSC and its appendices, as amended
by the Amendment No. 1 to the Original PSC, the Second Amendment to the Original
PSC and by the Third Amendment, as well as any extensions or modifications, or
further amendments thereto which may be mutually agreed by the Parties in
accordance with the provisions of Article 29.3 thereof." 5. "Article 4:
Exploration Work and Expenditure Obligations" is amended as follows: Delete and
Replace Section 4.l(c) with the following: -.1.

GRAPHIC [g118463kgi003.gif]

 


SAPICTRO HYPERDYNAMIC§ OTCQK:HOYH "(c) During the Extension Period, the
Contractors shall drill a minimum of one (1) exploration well in the Contract
Area to a minimum depth (subject to Article 4.3 of the Contract) to two thousand
five hundred (2,500) meters below the seabed for an amount estimated at forty
six million US Dollars (46,000,000 USD) (the "Extension Well"). The projected
commencement date of drilling operations of said Extension Well is no later than
30 May 2017, with a currently estimated time to completion of 42 days. During
the Extension Period, the Contractor may, at its option, drill additional
exploration wells in the Contract Area." Add to Section 4.2 the following: "SCS
and SAPETRO recognize they are jointly and severally liable to the Government
under the Contract, including under the provisions of this Section 4.2. The
Government shall have the right to request the entire sum due from SCS and/or
SAPETRO." Delete and Replace Section 4.6(e) with the following: "(e) The
Contractors agree that the Government may terminate the Contract, immediately
and without prior notice for failure to comply with Section 4.7(c)." Delete
Section 4.7(b) in its entirety. Delete and Replace Section 4.7(c) with the
following: "(c) Within thirty (30) days following the date of signature of the
presidential decree approving the Third Amendment, the Contractors shall provide
a security instrument in the amount of US$ 5 million, issued by a bank
acceptable to the Government, whose approval shall not be unreasonably withheld,
provided however such performance guarantee shall be released and cancelled at
the time the drilling rig to be used in the drilling of the Extension Well is
located in the shelf waters ofthe Republic of Guinea, including its territorial
waters." 6. "Article 28.1: Notices" is amended as follows: Add to end of Section
28.1: "To SAPETRO : South Atlantic Petroleum Limited 11th and 12th Floors South
Atlantic Petroleum Towers 1 Adeola Odeku Street Victoria Island Lagos Nigeria
Attention: Mr. Dale Rollins Mobile telephone: + 234 810 483 4380" 7.
Miscellaneous provisions This Third Amendment shall be effective on the date it
is approved by decree of the President of the Republic, and subject to the
Closing of the transaction between SCS and SAPETRO, as defmed in the SAPETRO
Transaction Agreements. .1.

GRAPHIC [g118463kgi004.gif]

 


HYPERDYNAMICS SA Pt•.:TR< OTCQK: HO'I'H This Third Amendment may be executed in
three or more counterparts, which together shall be deemed to be a single Rider,
and the signature shall be deemed to be effective when the aforementioned
counterparts are signed and sent to the other parties.

GRAPHIC [g118463kgi005.gif]

 


SAPETROHYPERDYNAMICS OTCQJC: HDYH IN WITNESS WHEREOF, the Parties signed this
Third Amendment on the date hereinafter For the Republic of Guinea: For the
Contractors: Diakara Koulibaly Director General, Office National des Petroles ay
Leonard, 1 ector, SCS Corporation Ltd. Date: Date Title: Managing Director,
SAPETRO Reviewed and approved by Ms. Malado Kaba Minister of Economy and Finance
2-( . J., . 2&> I !:)-· Date: 6

GRAPHIC [g118463kgi006.gif]

 